Citation Nr: 1128662	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Subsequent to the February 2008 statement of the case, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a left knee disorder and service connection for a right knee disorder to include as secondary to a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 1997 rating decision is final.  

2.  Some of the evidence received since the December 1997 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2. The evidence received subsequent to the December 1997 rating decision is new and material and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for a right knee disorder was first denied by a December 1997 rating decision.  The Veteran submitted a timely notice of disagreement in February 1998 and the RO issued a statement of the case in March 1998.  The Veteran did not appeal the decision and, therefore, the December 1997 rating decision is final.  See 38 C.F.R. § 20.1103.

The Veteran submitted a request to reopen his claim for entitlement to service connection for a right knee disorder in November 2006.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in December 1997 consists of the Veteran's service treatment records, VA treatment records, and the October 1997 VA examination report.  The Veteran's service treatment records were absent for any notations or documentation regarding any problems with the Veteran's right knee.  The VA treatment records showed that the Veteran was currently diagnosed with right knee degenerative arthritis.  The October 1997 VA examination report noted that the Veteran stated that he initially injured his knee while in Korea during active service and that his first operation was done in either 1971 or 1972, but that the records were not available for review to determine the exact nature of the operation.  The Veteran also mentioned that he joined the Army National Guard between 1973 and 1975 and that he reinjured his knee making jumps in paratrooper school.  He stated that his knee began to bother him in 1984 and 1985.  The diagnosis was listed as status post injury to the right knee.  Status post open joint surgery in 1971 or 1972.  Status post August 1997 arthroscopic surgery.  The Veteran was diagnosed with degenerative joint disease of the right knee.  The December 1997 rating decision denied the Veteran's claim for service connection because the service treatment records did not show any evidence of treatment or complaints of a right knee condition.  The RO also noted that the evidence failed to show that the Veteran's current condition was related to his period of military service.  

As the previous denial of service connection were premised on a finding that the Veteran's right knee disorder was not incurred in service or otherwise associated with service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran had right knee problems during active service and/or competent evidence relating the Veteran's right knee disorder to active service.

The evidence associated with the claims file subsequent to the December 1997 rating decision includes the Veteran's statements, private treatment records, and the March 2007 VA examination report.  

The Board finds that some of the evidence submitted with respect to the Veteran's claim to reopen is "new and material."  In this respect, the Board notes that the Veteran submitted private treatment records dated in June 1973, approximately two years after the Veteran's separation from active service.  The private treatment records show that the Veteran complained of a history of recurrent problems with the right knee, dating back to an injury which occurred in military service.  The diagnosis was listed as torn right medial meniscus.  The Board finds that the private treatment records are "new" in that they were not before the RO at the time of the prior final rating decision.  The Board also finds that records are "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In a recent case, the Court clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the private treatment records are related to an unsubstantiated element, i.e., whether his current right knee disorder was incurred or associated with his period of active service.  In the private treatment record, dated two years after his separation from active service, the Veteran reported that he injured his right knee during service and that he continued to experience problems with the right knee.  Although the Veteran is not competent to state whether his current right knee disorder is causally or etiologically related to active service, he is competent to report his symptoms during service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also presumed credible with respect to his statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when the private treatment records are viewed in conjunction with the other evidence of record, including the short gap between his separation from active service in 1971 and his first objective medical treatment for right knee problems in 1973, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology.  See Shade, id.  Therefore, the private treatment records are found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a right knee disorder is granted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To request the Veteran's National Guard records, updated VA treatment records, and to provide a new VA examination.    

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The October 1997 VA examination report shows that the Veteran reported that he had service in the National Guard between 1973 and 1975 and that he reinjured his right knee when he attended paratrooper school in Fort Benning, Georgia.  The records from the Veteran's National Guard service are not included in the claims file and, therefore, the RO/AMC must make efforts to obtain these records.  See 38 U.S.C.A. § 5103A(b).

The Board also observes that there are outstanding VA records.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this respect, in a February 2007 statement, the Veteran requested that the RO obtain records for the VA outpatient clinic in Mount Vernon and the VA Medical Center in Fayetteville, Arkansas.  The February 2008 statement of the case (SOC) listed the evidence associated with the claims file to include VA treatment records from the Mount Vernon, Missouri outpatient clinic from September 2002 to November 2007 and VA treatment records from the VA Hospital in Fayetteville, Arkansas from June 2006 to July 2006.  However, these records are not associated with the claims file.  Therefore, on remand, the RO/AMC must obtain these identified VA treatment records.  

Finally, the record shows that the Veteran was afforded a VA examination in March 2007.  The Veteran was diagnosed with degenerative joint disease of the bilateral knees.  In an addendum to the report, dated in April 2007, the VA examiner who conducted the March 2007 VA examination explained that the Veteran's x-rays revealed severe chronic degenerative joint disease of the bilateral knees.  The Veteran had a left knee strain in the military.  There was a question as to whether the degenerative arthritis of the left knee was due to the injuries sustained in the service.  The examiner stated that he could not state without pure speculation that the degenerative joint disease was due to his knee strain/sprain in the service.  The Veteran did not injure his right knee and his right knee revealed the same marked degenerative joint disease changes.  The examiner stated that he believed that the Veteran would have arthritis despite his knee injury, but it appeared to be slightly worse on his left knee than his right knee.  Therefore, he could not state without pure speculation that the arthritis of the bilateral knees is secondary to a strain/sprain that he had in the military.  However, subsequent to the March 2007 VA examination, the Veteran submitted private treatment records which show that the Veteran had problems with his right knee approximately two years after his separation from active service and that he reported experiencing a right knee injury during service.  As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequate explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  The Board finds that the examiner's inability to render an opinion without resorting to speculation is not sufficiently explained particularly in light of the private treatment records submitted by the Veteran.  Therefore, the Board concludes that a remand is necessary for an adequate opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain the Veteran's complete service treatment records.  Ask the Veteran to provide additional information about the Army National Guard unit to which he was assigned.  The RO should then contact the appropriate entity to request the Veteran's National Guard records.  

2.  The RO/AMC should request the identified VA treatment records from the Fayetteville, Arkansas VAMC and the records from Mount Vernon, Missouri VA outpatient clinic.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, service treatment records, private treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any left knee disorder is causally or etiologically related to the Veteran's active service.  The examiner should also opine as to whether is at least as likely as not that any right knee disorder is causally or etiologically related to the Veteran's active service.  Finally, the examiner should opine as to whether it is at least as likely as not that the Veteran's right knee disorder was either caused or permanently aggravated by the left knee disorder.  

The examiner should also note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the right knee disorder was aggravated by the left knee disorder, the examiner should identify the level of disability caused by the left knee, to the extent possible.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]'38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


